106 F.3d 391
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Koosha E. POUYAN, Plaintiff-Appellant,v.David M. SMITH;  Mike G. Shenigo;  Automated ConveyorSystems, Incorporated, Defendants-Appellees.
No. 96-1343.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1997.Decided Jan. 29, 1997.

Appeal from the United States District Court for the Western District of Virginia, at Lynchburg.  Jackson L. Kiser, Chief District Judge.  (CA-95-28-L)
Koosha Pouyan, Appellant Pro Se.
Robert Cornelius Wood, III, Kristine H. Smith, EDMUNDS & WILLIAMS, P.C., Lynchburg, Virginia, for Appellees.
Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Koosha Pouyan appeals the district court's order granting summary judgment to Defendants in this action filed pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e2 (1994).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Pouyan v. Smith, No. CA-95-28-L (W.D.Va. Feb. 15, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED